          Case 1:18-cr-02026-SMJ          ECF No. 57      filed 06/17/19    PageID.282 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 UNITED STATES OF AMERICA,                                        Case No.   1:18-CR-2026-SMJ
                                                                  CRIMINAL MINUTES
                                       Plaintiff,
        -vs-                                                      DATE:     JUNE 17, 2019
                                                                  LOCATION: YAKIMA
 JOSIAH JACOB ARQUETTE,
                                                                  SENTENCING HEARING
                                       Defendant.

                                       Hon. Salvador Mendoza, Jr.
         Erin R. Sinclair                                02                              Lynette F. Walters
      Courtroom Deputy                               Law Clerk                            Court Reporter
                 Benjamin David Seal                                          Jeremy B. Sporn
                 Government Counsel                                        Defendant's Counsel
 United States Probation Officer: Sean Carter

       [XX] Open Court                        [     ] Chambers                       [   ] Teleconference
Defendant is present and is in custody of the US Marshal.
Objection by counsel to the Pre-Sentence Report; Defendant’s objections are overruled by the Court;
Government’s objection is sustained.
The Court rules on and accepts the Pre-Sentence Report.

Mr. Seal presents sentencing recommendations on behalf of the government.
Mr. Sporn presents sentencing recommendations on behalf of the defendant.

Defendant’s grandfather addresses the Court on behalf of the defendant.

Defendant addresses Court on his own behalf.

Imprisonment:                 41 months with respect to the single count Indictment

Defendant shall receive credit for time served in federal custody prior to sentencing in this matter.

Court recommends placement of the defendant at FCI Coleman located in Florida.

Supervised Release:           3 years with mandatory conditions, standard conditions, and the following special
conditions:

1.     You must not communicate, or otherwise interact, with M.C., either directly or through someone else,
without first obtaining the permission of the probation officer. You must not enter the premises or loiter within
1,000 feet of the victim’s residence or place of employment.

[XX] ORDER FORTHCOMING

 CONVENED: 1:32 PM.             ADJOURNED: 2:18 P.M.             TIME: 46 MINS.          CALENDARED         [ N/A ]
          Case 1:18-cr-02026-SMJ         ECF No. 57      filed 06/17/19    PageID.283 Page 2 of 2
USA -vs- Arquette                                                                          June 17, 2019
1:18-CR-02026-SMJ                                                                          Page 2
Sentencing Hearing

2.      You must provide the supervising officer with access to any requested financial information and
authorize the release of any financial information. The probation office may share financial information with the
U.S. Attorney’s Office. You must disclose all assets and liabilities to the supervising officer. You must not
transfer, sell, give away, or otherwise convey any asset, without the advance approval of the supervising officer.

3.     You must not incur any new debt, open additional lines of credit, or enter into any financial contracts,
without the advance approval of the supervising officer.

4.      You must complete a mental health evaluation and follow any treatment recommendations of the
evaluating professional which do not require forced or psychotropic medication and/or inpatient confinement,
absent further order of the court. You must allow reciprocal release of information between the supervising
officer and treatment provider. You must contribute to the cost of treatment according to your ability to pay.

5.      You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a
probation officer, at a sensible time and manner, based upon reasonable suspicion of contraband or evidence of
violation of a condition of supervision. Failure to submit to search may be grounds for revocation. You must
warn persons with whom you share a residence that the premises may be subject to search.

6.      You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment
provider, enter into and successfully complete an approved substance abuse treatment program, which could
include inpatient treatment and aftercare upon further order of the court. You must contribute to the cost of
treatment according to your ability to pay. You must allow full reciprocal disclosure between the supervising
officer and treatment provider.

7.      You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat
patch testing, as directed by the supervising officer, but no more than six tests per month, in order to confirm
continued abstinence from these substances.

8.      You must not enter into or remain in any establishment where alcohol is the primary item of sale. You
must abstain from alcohol and must submit to urinalysis and Breathalyzer testing as directed by the supervising
officer, but no more than six tests per month, in order to confirm continued abstinence from this substance.

Special Penalty Assessment:                  $100.00
Fine:                                        waived
Restitution:                                 $256.35; payable to Community Health Plan of Washington –
                                             COR

Defendant shall participate in the BOP Inmate Financial Responsibility Program. During the time of
incarceration, monetary penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per
month or 10% of the defendant's net household income, whichever is less, commencing 30 days after the
defendant is released from imprisonment.

Appeal rights given
